     Case 1:16-cr-10343-ADB Document 880 Filed 07/24/19 Page 1 of 48
                                                                        1




 1                           UNITED STATES DISTRICT COURT
 2                             DISTRICT OF MASSACHUSETTS
 3     _______________________________
 4     UNITED STATES OF AMERICA,
 5                          Plaintiff,            Criminal Action
                                                  No. 16-CR-10343-ADB
 6     v.
                                                   January 17, 2019
 7     MICHAEL J. GURRY, RICHARD M.                Pages 1 to 48
       SIMON, SUNRISE LEE, JOSEPH A.
 8     ROWAN, and JOHN KAPOOR,
 9                       Defendants.
       _______________________________
10

11

12
                       TRANSCRIPT OF JURY TRIAL - DAY 1
13                BEFORE THE HONORABLE ALLISON D. BURROUGHS
                          UNITED STATES DISTRICT COURT
14                       JOHN J. MOAKLEY U.S. COURTHOUSE
                               ONE COURTHOUSE WAY
15                             BOSTON, MA 02210
16

17

18

19

20

21

22
                               JOAN M. DALY, RMR, CRR
23                             Official Court Reporter
                           John J. Moakley U.S. Courthouse
24                          One Courthouse Way, Room 5507
                                  Boston, MA 02210
25                              joanmdaly62@gmail.com
     Case 1:16-cr-10343-ADB Document 880 Filed 07/24/19 Page 2 of 48
                                                                       2




 1     APPEARANCES:
 2
       FOR THE GOVERNMENT:
 3
                 FRED WYSHAK
 4               K. NATHANIEL YEAGER
                 DAVID G. LAZARUS
 5               Assistant U.S. Attorneys
                 United States Attorney's Office
 6               John Joseph Moakley Federal Courthouse
                 1 Courthouse Way
 7               Suite 9200
                 Boston, Massachusetts 02210
 8               617.748.3100
                 fred.wyshak@usdoj.gov
 9               nathaniel.yeager@usdoj.gov
                 david.lazarus2@usdoj.gov
10

11     FOR THE DEFENDANT MICHAEL J. GURRY:
12               TRACY A. MINER
                 MEGAN A. SIDDALL
13               Demeo LLP
                 200 State Street
14               Boston, Massachusetts 02109
                 617.263.2600
15               tminer@demeollp.com
                 msiddall@demeollp.com
16

17     FOR THE DEFENDANT RICHARD M. SIMON:
18               STEVEN TYRRELL
                 Weil, Gotshal & Manges LLP
19               100 Federal Street
                 Boston, Massachusetts 02110
20               617.772.8365
                 steven.tyrrell.com
21

22

23

24

25
     Case 1:16-cr-10343-ADB Document 880 Filed 07/24/19 Page 3 of 48
                                                                       3




 1     APPEARANCES (continued):
 2
       FOR THE DEFENDANT SUNRISE LEE:
 3
                 PETER C. HORSTMANN
 4               Law Offices of Peter Charles Horstmann
                 450 Lexington Street
 5               Suite 101
                 Newton, Massachusetts 02466
 6               617.723.1980
                 pete@horstmannlaw.com
 7

 8     FOR THE DEFENDANT JOSEPH A. ROWAN:
 9               MICHAEL KENDALL
                 ALEXANDRA I. GLIGA
10               White & Case, LLP
                 75 State Street
11               Boston, Massachusetts 02109
                 617.939.9310
12               michael.kendall@whitecase.com
                 alexandra.gliga@whitecase.com
13

14     FOR THE DEFENDANT JOHN KAPOOR:
15               BETH WILKINSON
                 KOSTA S. STOJILKOVIC
16               Wilkinson Walsh Eskovitz
                 2001 M Street NW
17               Washington, D.C. 20036
                 202.847.4000
18               bwilkinson@wilkinsonwalsh.com
                 kstojilkovic@wilkinsonwalsh.com
19
                 AARON M. KATZ
20               BRIEN T. O'CONNOR
                 Ropes & Gray
21               Prudential Tower
                 800 Boylston Street
22               Boston, Massachusetts 02199
                 617.951.7385
23               aaron.katz@ropesgray.com
                 boconnor@ropesgray.com
24

25
     Case 1:16-cr-10343-ADB Document 880 Filed 07/24/19 Page 4 of 48
                                                                       4




 1                             P R O C E E D I N G S
 2                     (The following proceedings were held in the Jury
 3     Lounge before the Honorable Allison D. Burroughs, United
 4     States District Judge, United States District Court, District
 5     of Massachusetts, at the John J. Moakley United States
 6     Courthouse, One Courthouse Way, Boston, Massachusetts, on
 7     January 17, 2018.)
 8                THE CLERK: All rise. Court is now in session.
 9     Please be seated. This is criminal matter 16-10343, United
10     States versus Michael Gurry, et al. Will counsel identify
11     yourselves for the record.
12                MR. WYSHAK: Fred Wyshak for the United States.
13                MR. YEAGER: Good morning. Nat Yeager for the
14     United States.
15                MR. LAZARUS: Good morning. David Lazarus for the
16     United States.
17                MS. WILKINSON: Good morning. Beth Wilkinson for
18     Dr. John Kapoor.
19                MR. STOJILKOVIC: Good morning. Kosta Stojilkovic
20     also for Dr. Kapoor.
21                MR. KATZ: Good morning. Aaron Katz for
22     Dr. Kapoor.
23                MR. TYRRELL: Good morning. Steven Tyrrell for
24     Richard Simon.
25                MS. MINER: Good morning. Tracy Miner for the
     Case 1:16-cr-10343-ADB Document 880 Filed 07/24/19 Page 5 of 48
                                                                       5




 1     defendant Michael Gurry.
 2                  MS. SIDDALL: Good morning. Megan Siddall also
 3     representing Mike Gurry.
 4                MR. KENDALL: Good morning. Mike Kendall and
 5     Alexandra Gliga for Mr. Rowan.
 6                MR. HORSTMANN: Good morning. Pete Horstmann for
 7     Sunrise Lee.
 8                THE COURT: Good morning, ladies and gentlemen. We
 9     have a full house here this morning. My name is Allison
10     Burroughs. I am the judge assigned to preside over this
11     session for the United States District Court for the District
12     of Massachusetts, it is my pleasure to welcome you here on
13     behalf of the court as potential members of our jury.
14                I understand that you have seen a video this
15     morning that explains something of the process that we're
16     going to go through this week. I'm going to add a few words
17     of explanation of my own. I apologize if I repeat some
18     things that you have already seen on the video or that you
19     may already know.
20                Let me start off by telling you what kind of case
21     this is because I'm sure many of you are probably curious
22     about that. This is a criminal case. There are five
23     defendants, each of whose counsel is here today. The
24     defendants, Michael Gurry, Richard Simon, Sunrise Lee, Joseph
25     Rowan and John Kapoor all held management positions at a
     Case 1:16-cr-10343-ADB Document 880 Filed 07/24/19 Page 6 of 48
                                                                       6




 1     pharmaceutical company called Insys Therapeutics,
 2     Incorporated, which developed and sells a fentanyl spray
 3     called Subsys that has been approved by the FDA for certain
 4     medical issues.
 5                They are charged in engaging in a racketeering
 6     conspiracy through bribes, fraud, and the illicit
 7     distribution of Subsys. Those of you who are chosen as
 8     jurors will be told later what the precise charge is and what
 9     the government will have to prove beyond a reasonable doubt
10     in order for you to convict any of the defendants. But I
11     want to emphasize that the charges in this case are only
12     accusations. They are not evidence of guilt.
13                The defendants have all pleaded not guilty and are
14     presumed innocent unless and until the government proves
15     their guilt beyond a reasonable doubt as determined by a
16     unanimous jury. These two concepts, the presumption of
17     innocence and the requirement of much proof beyond a
18     reasonable doubt, are bedrock principles of our system of
19     justice and are fundamental rights not just of the defendants
20     in this case but of all people in it country.
21                Now, many of you are probably nervous or interested
22     about the possible commitment of time that may be required of
23     you if you are selected. So let me talk about that next.
24     The lawyers expect that this case will take about 14 weeks to
25     try. We will generally sit from 10:00 in the morning until
     Case 1:16-cr-10343-ADB Document 880 Filed 07/24/19 Page 7 of 48
                                                                       7




 1     4:00 in the afternoon with a lunch break and a short
 2     afternoon break. On some days, and I would guess at least
 3     one time each week, we will sit from 9 in the morning to 1 in
 4     the afternoon with a short morning break. You probably heard
 5     about the importance of jury service from the video, but I
 6     want to add a few thoughts of my own.
 7                Our jury system goes back at least 800 years to
 8     England and the time of middle ages. Although much has
 9     changed since then, the idea is essentially the same. No
10     person can be convicted of a serious crime except upon the
11     unanimous vote of a jury made up of ordinary persons. The
12     founders of our nation believe the right to a jury was so
13     important that they put it in the Constitution and the Bill
14     of Rights.
15                Juries have always been composed of ordinary
16     citizens taken from all walks of life each of whom brings
17     their own individual perspective and life experience to the
18     table. You don't have to have any particular education or
19     experience. What is truly important is that you take your
20     responsibilities seriously and that you you exercise your
21     authority to the best of your ability.
22                The quality of justice in the United States depends
23     on the good judgment and common sense of ordinary citizens.
24     Trial by jury is not necessarily the most efficient way to
25     decide whether someone should be convicted of a crime. In
     Case 1:16-cr-10343-ADB Document 880 Filed 07/24/19 Page 8 of 48
                                                                       8




 1     some ways it's old-fashioned, but there are things more
 2     important than efficiency. And the protection of our rights
 3     is one of them. We enjoy a great many rights and freedoms in
 4     this country, and probably all of us take some of them from
 5     granted from time to time. Sometimes we have to be reminded
 6     what those rights are and why they're important.
 7                The jury is one of the most basic protectors of our
 8     freedom. It is fundamental to our system of justice. It is
 9     both an obligation of citizenship but also an honor and
10     privilege to serve. If you're selected to serve, I hope that
11     you will exercise your duties responsibly, solemnly and in
12     accordance with the law.
13                You should not, however, assume that your service
14     will be burdensome. I speak to all jurors at the end of all
15     cases, and many jurors tell me that it turns out to be one of
16     the most interesting and rewarding experiences of their
17     lives.
18                Now I want to tell you how we're going to select a
19     jury. The parties have a right to a jury in this case that
20     can sit and decide this matter fairly and impartially. That
21     is, both sides are entitled to a jury that does not have its
22     mind made up one way or another about any of the issues in
23     this case before they hear the evidence and have been
24     instructed by me to begin deliberations.
25                We are looking for jurors who will hear the
     Case 1:16-cr-10343-ADB Document 880 Filed 07/24/19 Page 9 of 48
                                                                       9




 1     evidence in this case and decide its outcome without bias in
 2     favor of or prejudice against either side, any witness, or
 3     any material matter and who will base any verdict in this
 4     case on the evidence presented during the course of the trial
 5     and the law as I give it to you and not on anything you may
 6     have heard or read or experienced outside the courtroom.
 7                As I mentioned, this case involves an alleged
 8     racketeering conspiracy involving a prescription fentanyl
 9     spray called Subsys. Fentanyl is an opioid. The issue here
10     is not whether you like or dislike or have any particular
11     views about opioids. The issue is whether you can fairly and
12     impartially determine whether the government has proved that
13     any of these defendants have violated the criminal RICO
14     racketeering statute as alleged in the indictment.
15                Your job, if you're selected for jury service in
16     this case, will be to decide the case based on the evidence
17     admitted in this case and the law as I give it to you. The
18     purpose of this jury selection is to find a jury that can do
19     that. It is a fundamental principle of our justice system
20     that the defendants are presumed to be innocent, and our
21     purpose today is to select a jury that comes to this trial
22     without any bias as to each side and who will decide this
23     case fairly based solely on the evidence during the course of
24     the trial and the law as I explain it to you.
25                To obtain a fair jury, we have a selection process
     Case 1:16-cr-10343-ADB Document 880 Filed 07/24/19 Page 10 of 48
                                                                        10




 1     that we will soon begin. Today you will fill out a written
 2     questionnaire. This process is not meant to be intrusive.
 3     Its important purpose is to ensure that the parties have a
 4     fair and impartial jury to hear this case. Your answers to
 5     both the written questionnaire and my follow up questions
 6     next week must be under oath. In other words, you must swear
 7     that your answers are truthful.
 8                 It's very important that you give truthful
 9     responses. So I'm going to ask Karen to swear the jury pool
10     and we'll begin the selection process.
11                 THE CLERK: Can you please stand and raise your
12     right hand.
13                 (Jury Panel duly sworn by the Deputy Clerk.)
14                 THE CLERK: Thank you. You may be seated.
15                 THE COURT: All right. What I'm going to do first
16     is I'm going to ask each of the lawyers to identify him or
17     herself, the firm that they work for and tell you again whom
18     they represent. Once they have done that, I am going to ask
19     if any of you know any of these lawyers or have been
20     represented by any of them or their law firms. So let's
21     start. Want to start over here?
22                 MR. WYSHAK: Good morning. My name is Fred Wyshak,
23     and I represent and the United States.
24                 THE COURT: Here. Come back over here so they can
25     hear you better.
     Case 1:16-cr-10343-ADB Document 880 Filed 07/24/19 Page 11 of 48
                                                                        11




 1                 MR. WYSHAK: Good morning. My name is Fred Wyshak,
 2     and I represent the United States.
 3                 MR. YEAGER: Good morning. My name is Nat Yeager,
 4     and I also represent the United States.
 5                 MR. LAZARUS: Good morning, ladies and gentlemen.
 6     My name is David Lazarus, and I too represent the United
 7     States.
 8                 THE COURT: All right. Let's switch sides.
 9                 MS. WILKINSON: Good morning. My name is Beth
10     Wilkinson, and I'm with the firm Wilkinson Walsh and
11     Eskovitz, and I represent John Kapoor.
12                 MR. STOJILKOVIC: Good morning, folks. My name is
13     Kosta Stojilkovic with the same firm of Wilkinson, Walsh and
14     Eskovitz, and I also represent Kapoor.
15                 MR. KATZ: Good morning. My name is Aaron Katz.
16     I'm with the law firm of Ropes & Gray, and I also represent
17     Dr. John Kapoor.
18                 MR. TYRRELL: Good morning again, ladies and
19     gentlemen. My name is Steven Tyrrell. I'm with the firm of
20     Weilm Gotshal & Manges. I represent Richard Simon, and I'll
21     be joined at the trial by my colleague Patrick O'Toole.
22                 MS. MINER: Good morning, ladies and gentlemen. My
23     name is Tracy Miner of the law firm of Demeo LLP in Boston,
24     and I have the privilege of representing Mike Gurry.
25                 MS. SIDDALL: Good morning, ladies and gentlemen.
     Case 1:16-cr-10343-ADB Document 880 Filed 07/24/19 Page 12 of 48
                                                                        12




 1     My name is Megan Siddal. I'm also from Demeo LLP on behalf
 2     of Mike Gurry.
 3                 MR. KENDALL: Good morning, everyone. My name is
 4     Mike Kendall. I'm going to be trying the case along with my
 5     colleague Alexandra Gliga and an intern named Larissa Brito
 6     de Senna, and we work for the law firm of White & Case.
 7     Thank you.
 8                 MR. HORSTMANN: Good morning again, ladies and
 9     gentlemen. My name is Peter Horstmann. I represent Sunrise
10     Lee. I may be joined from time to time by an associate
11     counsel by the name of Anthony Manieri. Thank you.
12                 THE COURT: Okay. Now, any of you please raise
13     your hands if you think you know any of these lawyers or have
14     been represented by them or by their law firm. Hold on.
15     One, two, three, four of you. In a minute I'm going to have
16     the four of you come up here and talk to me privately. I
17     want you to remember if you've raised your hand. Okay? All
18     right. All right.
19                 Next we are going to have you fill out
20     questionnaires. It looks like you already have the
21     questionnaires in front.
22                 MR. McALEAR: Not yet.
23                 THE COURT: No. Jim is going to pass out the
24     questionnaires. The first two pages are instructions about
25     how to fill out the questionnaire. So you'll read those.
     Case 1:16-cr-10343-ADB Document 880 Filed 07/24/19 Page 13 of 48
                                                                        13




 1     But basically you need to fill out the form -- this is what
 2     the instructions say. You will need to fill out the form
 3     without consulting anyone. If you don't know the answer to a
 4     question, don't understand it or for some reason are
 5     uncomfortable answering it, you should note that on the form.
 6                 You need to write legibly and only on the front
 7     side of pages. You'll see there's a blank page at the end in
 8     case you need to go over the space that's allocated on the
 9     page. If you use that blank page, please make sure to
10     include the number of the question that you're writing about
11     on the blank page so we can figure out what answer it is.
12                 Once you answer all of the questions, you'll go to
13     the last page of the form which will require you to sign and
14     date the form, certifying you've answered the questions
15     honestly and to the best of your ability. Some of the
16     questions have to do with your ability to serve on a jury for
17     a case this long and whether it would be a hardship. We
18     understand that being a juror can be an inconvenience, but a
19     hardship is something well beyond an inconvenience.
20                 Once you have finished the form you will give it
21     back to the jury people here, Jim and his folks. They have
22     or will give you instructions about when to call in to see
23     when you need to come back to the courthouse. They're here
24     to help you. If you have any questions, I'm sure they'll be
25     able to help you out. We will see most of you again. In the
     Case 1:16-cr-10343-ADB Document 880 Filed 07/24/19 Page 14 of 48
                                                                        14




 1     meantime, thank you for coming. I'm going to speak to the
 2     four jurors that raised their hands, and then we're going to
 3     leave you to fill out the questionnaires, and we'll see you
 4     back next week.
 5                 Those of you that are selected for this jury will
 6     soon figure out that every time I address you as a group, I
 7     have to give the lawyers a chance to tell me if I missed
 8     anything or misstated anything or need to add anything to my
 9     explanation. Before we talk to the four people that raised
10     their hand, is there anyone that thinks -- anybody?
11                 MR. WYSHAK: No, Your Honor.
12                 THE COURT: Okay. So Jim is going to pass out the
13     questionnaires. Except the four of you have that raised your
14     hand, can you come on up.
15                 You raised your hand that you know one of these
16     lawyers.
17                 THE JUROR: I work for Ropes & Gray. I didn't know
18     if that counted. I'm an accountant. I'm not a lawyer. I'm
19     an accountant. So I sit on the second floor away from
20     everyone.
21                 THE COURT: Do you have a juror number?
22                 THE JUROR: It's 101854068.
23                 THE COURT: You can take your seat.
24                 MR. KENDALL: That's no problem, Fred.
25                 THE COURT: Do you want to let her go?
     Case 1:16-cr-10343-ADB Document 880 Filed 07/24/19 Page 15 of 48
                                                                        15




 1                 MR. WYSHAK: Yes.
 2                 THE COURT: She's excused. I wrote down the
 3     number. She doesn't need to fill out the form. Okay.
 4                 Hi. You raised your hand about knowing one of
 5     these lawyers.
 6                 THE JUROR: I don't know him personally, but I've
 7     worked for the law firm, Ropes & Gray.
 8                 THE COURT: Do you work for them now?
 9                 THE JUROR: I don't.
10                 THE COURT: What did you do?
11                 THE JUROR: I worked in practice acquisition,
12     employment law, and we had retained them as representing our
13     firm.
14                 THE COURT: Where do you work.
15                 THE JUROR: New Hampshire Massachusetts Dental
16     Practice and they represent --
17                 THE COURT: You're a dentist?
18                 THE JUROR: Correct.
19                 THE COURT: They have represented you?
20                 THE JUROR: Employment law and our practice
21     acquisitions.
22                 THE COURT: Do they still represent you?
23                 THE JUROR: No.
24                 THE COURT: How long ago did they represent you?
25                 THE JUROR: Two years ago.
     Case 1:16-cr-10343-ADB Document 880 Filed 07/24/19 Page 16 of 48
                                                                        16




 1                 THE COURT: Why don't you give me your juror number
 2     as well if you have it.
 3                 What's your view?
 4                 MR. WYSHAK: Probably should let him go. Has a
 5     business relationship.
 6                 THE COURT: Former relationship. What is your
 7     position?
 8                 MR. KATZ: It's a totally separate practice.
 9     Obviously it's up to Your Honor.
10                 THE COURT: He might sort of interview Ropes & Gray
11     for credibility.
12                 Not the summons. Do you have another piece of
13     paper?
14                 MS. MINER: It might be the 101 number in front.
15                 THE COURT: Thank you. 101836373. I'm going to
16     let him go. He can go, too, Karen. Next.
17                 THE JUROR: Good morning.
18                 THE COURT: How are you?
19                 THE JUROR: I'm good.
20                 THE COURT: You raised your hand that you know one
21     of these lawyers.
22                 THE JUROR: Actually Demeo Associates I heard.
23     Joseph Demeo is a very close personal friend. I didn't know
24     if that had any sort of --
25                 MS. MINER: He's the named partner in our firm.
     Case 1:16-cr-10343-ADB Document 880 Filed 07/24/19 Page 17 of 48
                                                                        17




 1                 THE COURT: Do you have your juror number with you?
 2                 THE JUROR: Yes, I do. I wrote it down. I don't
 3     have the sheet. 101843232.
 4                 THE COURT: Okay. Thanks very much.
 5                 THE JUROR: Thank you.
 6                 THE COURT: He's gone, too.
 7                 How are you?
 8                 THE JUROR: Good, thank you.
 9                 THE COURT: Do you know one of these lawyers?
10                 THE JUROR: I don't know any of the lawyers. But I
11     was represented, involved with Ropes & Gray a number of years
12     ago. I was a graduate student at Brandeis. And one of the
13     professors had been accused of inappropriate behavior with an
14     undergraduate, and he had been inappropriate with me. But I
15     went later, and I was 30, and I said get away from me, among
16     other things.
17                 THE COURT: Good for for you.
18                 THE JUROR: I didn't have a problem, but he then
19     was -- he wasn't fired, but he was put on leave. And I don't
20     know what happened to him eventually. But I had to be
21     interviewed. I brought actually a friend of mine who is a
22     lawyer with me to the interview. That's my contact with
23     Ropes & Gray.
24                 THE COURT: Which one of those people was from
25     Ropes & Gray? The person that went with you or the person
     Case 1:16-cr-10343-ADB Document 880 Filed 07/24/19 Page 18 of 48
                                                                        18




 1     that interviewed you?
 2                 THE JUROR: The person that interviewed me. Ropes
 3     & Gray was representing Brandeis. So I was part of that.
 4                 THE COURT: How long ago was that?
 5                 THE JUROR: Probably 1980.
 6                 THE COURT: Is there anything about that experience
 7     that you think would affect your ability to listen to all the
 8     lawyers fairly in this case?
 9                 THE JUROR: No, I don't think there is. But I did
10     have contact, so I figured I'd better say something.
11                 THE COURT: Okay. Can I have your juror number,
12     that 101 number. 101839416. You can take your seat. Thank
13     you.
14                 MR. WYSHAK: She's fine.
15                 THE COURT: She's fine. Next one, Karen.
16                 Hi. You raised your hand about knowing one of
17     these lawyers or being represented by their firm?
18                 THE JUROR: The firm of Ropes & Gray has served as
19     bond counsel for a former employer of mine.
20                 THE COURT: Did you have direct interaction
21     yourself with the lawyers of Ropes & Gray?
22                 THE JUROR: Yes. With the attorneys.
23                 THE COURT: What kind of job were you in?
24                 THE JUROR: Municipal finance.
25                 THE COURT: Are you a lawyer or not a lawyer?
     Case 1:16-cr-10343-ADB Document 880 Filed 07/24/19 Page 19 of 48
                                                                        19




 1                 THE JUROR: No.
 2                 THE COURT: You're no longer in that job?
 3                 THE JUROR: Not with that employer. In the same
 4     line of work.
 5                 THE COURT: How long ago did you leave that
 6     employer?
 7                 THE JUROR: 13 years ago.
 8                 THE COURT: How much contact did you have with
 9     Ropes & Gray during the time that you were there?
10                 THE JUROR: Well, multiple times a year. Probably
11     not monthly, but maybe once a quarter.
12                 THE COURT: It was a long time ago and they're a
13     former employer. Was there anything about your interaction
14     with Ropes & Gray attorneys that you think you would view
15     what they say with more or less credibility than any other
16     lawyer here?
17                 THE JUROR: No. Not necessarily. They did a good
18     job.
19                 THE COURT: All of these lawyers are going to do a
20     good job.
21                 THE JUROR: I understand that.
22                 THE COURT: Do you start off with any
23     predisposition in favor of the Ropes & Gray attorney versus
24     any other attorney? You could listen to all the evidence
25     fairly regardless of who is asking the question?
     Case 1:16-cr-10343-ADB Document 880 Filed 07/24/19 Page 20 of 48
                                                                        20




 1                 THE JUROR: Yes.
 2                 THE COURT: Thanks very much. You can take your
 3     seat. I'm sorry. I need your juror number.
 4                 THE JUROR: 101831839.
 5                 THE COURT: She's okay, right?
 6                 MR. WYSHAK: Yes.
 7                 THE COURT: She's fine. The last two are fine.
 8     The first three are gone, and the last two are fine. Why is
 9     this line getting longer?
10                 MS. MINER: It keep growing.
11                 THE JUROR: Hi. Good morning.
12                 THE COURT: You know one of these lawyers or been
13     represented by their firm?
14                 THE JUROR: I don't know any of these lawyers
15     personally, but I work for Microsoft. And Ropes & Gray is a
16     customer of ours, and I work very closely with our customers
17     here in the Boston area on a regular basis.
18                 THE COURT: When you say you "work closely".
19                 THE JUROR: Our account teams that represent the
20     accounts of which Ropes & Gray is one.
21                 THE COURT: Do you have interaction with Ropes &
22     Gray attorneys yourself?
23                 THE JUROR: Not directly, no.
24                 THE COURT: Who are your contacts with? Not by
25     name but by position.
     Case 1:16-cr-10343-ADB Document 880 Filed 07/24/19 Page 21 of 48
                                                                        21




 1                 THE JUROR: I work for Microsoft Corporation. We
 2     have an account team that represents the work that we do
 3     together with Ropes & Gray. I have specialize in artificial
 4     intelligence. There's a lot of AI going on in professional
 5     services and legal space. So I'm a little concerned about
 6     the conflict of interest given that they are a customer.
 7                 THE COURT: Okay. Why don't you -- first let me
 8     have your juror number. Come over here so Joan gets it.
 9                 THE JUROR: 101839301.
10                 THE COURT: Just step back for a second.
11                 MR. WYSHAK: I think if there's a current business
12     relationship.
13                 MS. WILKINSON: I think she should go. She said it
14     herself.
15                 THE COURT: Yes.
16                 You know one of these lawyers or their law firm?
17                 THE JUROR: Not very well, but I believe I went to
18     college with Mr. Lazarus and we may have some mutual friends.
19                 THE COURT: Did he go to college?
20                 MS. WILKINSON: Typically. He knows who you are.
21                 THE COURT: Do you know her?
22                 MR. LAZARUS: It's been a long time, but she looks
23     familiar.
24                 THE COURT: I hate to ask you, but when did you
25     graduate from college?
     Case 1:16-cr-10343-ADB Document 880 Filed 07/24/19 Page 22 of 48
                                                                        22




 1                 THE JUROR: 1999.
 2                 THE COURT: What college did you go to?
 3                 THE JUROR: Colgate.
 4                 THE COURT: My niece just graduated from Colgate.
 5     The important part of this is that you be able to listen to
 6     what all the lawyers say with the same kind of fairness. Do
 7     you think that if it's coming out of Mr. Lazarus' mouth that
 8     you would give it credibility beyond what you would give to
 9     what comes out of the mouth of any of these other lawyers?
10                 THE JUROR: I still think I could probably be fair.
11                 THE COURT: You think you could probably be fair.
12     I need to push you a little harder on that. It doesn't sound
13     like you guys really know each other.
14                 THE JUROR: Not real well, no.
15                 THE COURT: When you say you have mutual friends,
16     are these people that you see a lot?
17                 THE JUROR: Couple times a year.
18                 THE COURT: Do you think if you're chosen for this
19     jury in this case you could -- you wouldn't need to avoid
20     seeing those people, but you would need to avoid talking
21     about the case.
22                 THE JUROR: Okay.
23                 THE COURT: Have you had any interaction with him
24     since you graduated?
25                 THE JUROR: No.
     Case 1:16-cr-10343-ADB Document 880 Filed 07/24/19 Page 23 of 48
                                                                        23




 1                 THE COURT: Why don't you go ahead and step back.
 2     I need her jury number.
 3                 THE JUROR: 101841488.
 4                 MR. TYRRELL: Can we ask Mr. Lazarus how he behaved
 5     in college?
 6                 THE COURT: He has no idea who she is.
 7                 MR. LAZARUS: We can excuse her.
 8                 MR. KENDALL: Your Honor, it's a small school.
 9     It's an intimate, friendly school.
10                 THE COURT: He has no idea who she is.
11                 MR. HORSTMANN: Don't answer any of these
12     questions.
13                 MR. TYRRELL: I think he does.
14                 MS. WILKINSON: He wishes he didn't.
15                 THE COURT: She can be excused. We'll excuse her
16     because she knows some of these other people well. Why did
17     four people raise their hand?
18                 THE JUROR: Good morning.
19                 THE COURT: Do you know one of these lawyers or
20     their law firm?
21                 THE JUROR: I don't know these lawyers personally,
22     but my brother-in-law works as an Assistant U.S. Attorney,
23     and I believe it's in this division.
24                 THE COURT: What's his name?
25                 THE JUROR: Bill Brady, William Brady.
     Case 1:16-cr-10343-ADB Document 880 Filed 07/24/19 Page 24 of 48
                                                                        24




 1                 MR. YEAGER: I'm his boss.
 2                 THE COURT: He's the boss man. Boss man and boss
 3     baby. She is 101857225. Thanks very much.
 4                 THE JUROR: Thank you.
 5                 THE COURT: She's gone.
 6                 Good morning. Let's get her number first since she
 7     just handed it to me. It's 101859670. Here you go. And you
 8     know one of these lawyers or their law firm?
 9                 THE JUROR: My sister-in-law works in this building
10     as a federal prosecutor. She does wiretapping and vice and
11     drugs.
12                 THE COURT: Who is she?
13                 THE JUROR: Ann Taylor.
14                 THE COURT: I knew you were going to say that.
15                 THE JUROR: I wasn't sure. It seemed like it might
16     be relevant.
17                 THE COURT: She's gone.
18                 THE JUROR: Hi.
19                 THE COURT: Give me your number. 101847856.
20                 THE JUROR: You had mentioned if I've ever een
21     represented by any of the law firms but I recognize them.
22     Ropes & Gray, I know a number of people that work there. I
23     don't know if that means anything. But Demeo, is it Demeo
24     and Associates?
25                 THE COURT: Yes.
     Case 1:16-cr-10343-ADB Document 880 Filed 07/24/19 Page 25 of 48
                                                                        25




 1                 THE JUROR: I managed the building they reside in.
 2                 MS. MINER: At 200 State?
 3                 THE JUROR: No. Lewis Wharf.
 4                 MS. MINER: The prior location.
 5                 THE COURT: Are you a lawyer?
 6                 THE JUROR: No.
 7                 THE COURT: When you say you know people at Ropes &
 8     Gray.
 9                 THE JUROR: I know people who work there just from
10     clients.
11                 THE COURT: And you managed their former office
12     space?
13                 THE JUROR: Yeah.
14                 THE COURT: The question is, these relationships
15     with people that work at Ropes & Gray are all in your
16     professional capacity.
17                 THE JUROR: Right.
18                 THE COURT: It's not personal? You don't
19     socialize?
20                 THE JUROR: No.
21                 THE COURT: The question is, I guess depending on
22     whether they're good tenants or bad tenants, but the question
23     is Ropes & Gray is obviously going to do some of the talking
24     here, but there's a lot of other lawyers that are going to do
25     talking from both sides of the fence. The question is
     Case 1:16-cr-10343-ADB Document 880 Filed 07/24/19 Page 26 of 48
                                                                        26




 1     whether you would give any additional credibility to
 2     something just because it came out of the mouth of a Ropes &
 3     Gray lawyer.
 4                 THE JUROR: I don't think so. I'm more wanted to
 5     just disclose that, I guess. I'll write it on my form.
 6                 THE COURT: You did the right thing to come up.
 7     You can take your seat. Why does this line keep growing?
 8     He's fine, right?
 9                 MR. WYSHAK: Yes.
10                 THE JUROR: Hello.
11                 THE COURT: As long as you have that in your hand,
12     let's get your number. He is 101863048. How come we start
13     off with four, and you're number 11?
14                 THE JUROR: Sorry. Clarifying question.
15                 THE COURT: Lucky number 11.
16                 THE JUROR: This is a clarifying question. When
17     you say know the lawyers, is it awareness of them in a high
18     profile case, having known that they represented a defendant
19     in a high profile case as far as knowing them?
20                 THE COURT: Flesh that out for me.
21                 THE JUROR: I'm just aware that one of the lawyers
22     represented a high profile person.
23                 THE COURT: Which lawyer?
24                 THE JUROR: Ms. Miner.
25                 THE COURT: Represented who?
     Case 1:16-cr-10343-ADB Document 880 Filed 07/24/19 Page 27 of 48
                                                                        27




 1                 THE JUROR: John Connolly.
 2                 THE COURT: The question is there's going to be a
 3     lot of lawyers speaking in this case, a lot of voices.
 4     You're supposed to start off with a neutral slate. You're
 5     not supposed to accept something as it comes out of Ms.
 6     Miner's mouth or reject it just because it comes out of
 7     Mr. Kendall's mouth. Obviously if she was related to you,
 8     you might take what she says as more credible than what comes
 9     out of a stranger's mouth.
10                 So because you have read her name in the newspaper
11     and know that she's represented someone, at least one high
12     profile client, would you evaluate what she says any
13     differently than you would evaluate what any of the other
14     lawyers say.
15                 THE JUROR: No.
16                 THE COURT: Okay. Thanks very much.
17                 MR. WYSHAK: Can I ask a question. Does he know
18     Connolly? Is he from South Boston?
19                 THE COURT: I don't think he knows Connolly, but
20     the geography we'll sort out on his questionnaire.
21                 Come back forward. The Connolly case, were you
22     following it for any particular reason or are you just a
23     newspaper reader?
24                 THE JUROR: Newspaper reader.
25                 THE COURT: Do you know John Connolly?
     Case 1:16-cr-10343-ADB Document 880 Filed 07/24/19 Page 28 of 48
                                                                        28




 1                 THE JUROR: I don't know him personally.
 2                 THE COURT: Did you know anybody associated with
 3     that case?
 4                 THE JUROR: No, I did not.
 5                 MR. WYSHAK: Okay. That's fine.
 6                 THE COURT: That's what your peremptories are for.
 7                 MR. KENDALL: He didn't know you, Fred.
 8                 THE COURT: We're done. We're going to leave, Jim.
 9                 MR. McALEAR: Thank you, Your Honor.
10                 (End of session.)
11                             ***********************
12                 THE CLERK: All rise. Court is now in session.
13     This is criminal matter 16-10343, United States versus
14     Michael Gurry. Will counsel identify yourselves for the
15     record.
16                 MR. WYSHAK: Fred Wyshak for the United States.
17                 THE CLERK: You can be seated. Sorry.
18                 MR. LAZARUS: Good afternoon, everybody. I'm David
19     Lazarus also on behalf of the United States.
20                 MR. YEAGER: Good afternoon. Nat Yeager also for
21     the United States.
22                 MS. WILKINSON: Hello. I'm Beth Wilkinson on
23     behalf of John Kapoor.
24                 MR. STOJILKOVIC: Good afternoon. Kosta
25     Stojilkovic also on behalf of John Kapoor.
     Case 1:16-cr-10343-ADB Document 880 Filed 07/24/19 Page 29 of 48
                                                                        29




 1                 MR. KATZ: Good afternoon. Aaron Katz on behalf of
 2     John Kapoor.
 3                 MR. TYRRELL: Good afternoon. I'm Steven Tyrrell,
 4     and I represent Richard Simon.
 5                 MS. MINER: Good afternoon. Tracey Miner on behalf
 6     of Michael Gurry.
 7                 MS. GLIGA: Good afternoon. I am Alexandra Gliga
 8     and together with Mike Kendall we represent Joseph Rowan.
 9                 MR. HORSTMANN: Pete Horstmann on behalf of Sunrise
10     Lee.
11                 THE COURT: Good afternoon, ladies and gentlemen.
12     My name is Allison Burroughs. I'm the judge assigned to
13     preside over this session of the United States District Court
14     for the District for the District of Massachusetts. It's my
15     pleasure to welcome you on behalf of the Court as potential
16     members of our jury.
17                 You were supposed to have seen a videotape before
18     you sat down this morning. In the interest of time, you have
19     not seen a videotape. You may see it later on in these
20     proceedings. This video will indicate what your
21     responsibilities as a juror were. So normally I say, I know
22     you've seen the video, and I apologize if I'm going to repeat
23     some of what you already saw.
24                 Now, for the first time ever, I'm not at risk of
25     repeating myself. So I'm going to begin by telling you what
     Case 1:16-cr-10343-ADB Document 880 Filed 07/24/19 Page 30 of 48
                                                                        30




 1     kind of case this is because I'm sure that many of you are
 2     curious about that.
 3                 It is a criminal case. There are five defendants
 4     each of whose counsel is here today. The defendants, Michael
 5     Gurry, Richard Simon, Sunrise Lee, Joseph Rowan and John
 6     Kapoor all held management positions at a pharmaceutical
 7     company called Insys Therapeutics, Incorporated, which
 8     developed and sells a fentanyl spray called Subsys that has
 9     been approved by the FDA for certain medical uses.
10                 They are charged with engaging in a racketeering
11     conspiracy through bribes, fraud, and the illicit
12     distribution of Subsys. Those of you who are chosen as
13     jurors in this case will be told later what the precise
14     charge is and what the government has to prove beyond a
15     reasonable doubt in order for you to convict the defendants.
16                 But I want to emphasize that the charges in this
17     case are only accusations. They are not evidence of guilt.
18     The defendants have all pleaded not guilty and are presumed
19     innocent unless and until the government proves their guilt
20     beyond a reasonable doubt as determined by a unanimous jury.
21     These two concepts, the presumption of innocence and the
22     requirement of proof beyond a reasonable doubt, are bedrock
23     principles of our system of justice and are fundamental
24     rights, not just of the defendants in this case, but of all
25     people in this country.
     Case 1:16-cr-10343-ADB Document 880 Filed 07/24/19 Page 31 of 48
                                                                        31




 1                 Many of you are probably nervous or at least
 2     curious about the possible commitment of time that may be
 3     required of you if you're selected. Let me talk about that
 4     next. The lawyers expect this case will take about 14 weeks
 5     to try. We will generally sit from 10 in the morning until 4
 6     in the afternoon with a lunch break and a short afternoon
 7     break.
 8                 On some days, and my guess is that would be at
 9     least one time per week, we'll sit from 9 in the morning
10     until 1 in the afternoon with a short morning break. Had you
11     seen the video you would have already heard about the
12     importance of jury service. Since you haven't seen the
13     video, I'm going to expand on that. Even if you had seen the
14     video, I would still have expanded on it.
15                 The jury system goes back at least 800 years to
16     England and the time of the middle ages. Although much has
17     changed since then, the idea is essentially the same. No
18     person can be convicted of a serious crime except upon
19     unanimous vote of a jury made up of ordinary citizens. The
20     founders of our nation believed the right to a jury was so
21     important they put it in the Constitution and the Bill of
22     Rights.
23                 Juries have always been composed of ordinary
24     citizens taken from all walks of life each of whom brings
25     their own individual perspective and life experience to the
     Case 1:16-cr-10343-ADB Document 880 Filed 07/24/19 Page 32 of 48
                                                                        32




 1     table. You don't have to have any particular education. You
 2     don't have to have any particular experience. What is truly
 3     important is that you take your responsibilities seriously,
 4     and that you exercise your authority to the best of your
 5     ability.
 6                 The quality of justice in the United States depends
 7     and has always depended on the good judgment and common sense
 8     of ordinary citizens. Trial by jury is not necessarily the
 9     most efficient way to decide whether someone should be
10     convicted of a crime. In some ways it's old-fashioned. But
11     there are things more important than efficiency, and
12     protections of our rights is one of them. We enjoy a great
13     many rights and freedoms in this country, and probably some
14     of us take them for granted from time to time. Sometimes we
15     have to be reminded what those rights are and why they're
16     important.
17                 The jury is one of our most basic protectors of our
18     freedom. It is fundamental to our system of justice. It is
19     both an obligation of citizenship and an honor and privilege
20     to serve. If you're selected to serve, I hope you will
21     exercise your duties responsibly, solemnly and in accordance
22     with the law. You should not, however, assume that your
23     service will be burdensome. I speak to all jurors at the end
24     of every case, and I am told more times than you can imagine
25     how many jurors find out that this turns out to be one of the
     Case 1:16-cr-10343-ADB Document 880 Filed 07/24/19 Page 33 of 48
                                                                        33




 1     most interesting and rewarding experiences of their lives.
 2                 I now want to tell you how we're going to go about
 3     selecting a jury. The parties have a right to a jury in this
 4     case that can sit and decide this matter fairly and
 5     impartially. That is, both parties are entitled to a jury
 6     that does not have its mind made up one way or another about
 7     any issues in this case before they hear the evidence and
 8     have been instructed by me to begin deliberations.
 9                 We're looking for jurors who will hear the evidence
10     in this case and decide its outcome without bias in favor of
11     or prejudice against either side, any witness, or any
12     material matter, and who will base any verdict in this case
13     on the evidence presented during the course of the trial and
14     the law as I give it to you and not on anything you may have
15     heard or read or experienced outside the courtroom.
16                 As I mentioned, this case involves an alleged
17     racketeering conspiracy involving a prescription fentanyl
18     spray called Subsys. Fentanyl is an opioid. The issue here
19     is not whether you like or dislike or have any particular
20     views about opioids. The issue is whether you can fairly and
21     impartially determine whether the government has proved that
22     any of these defendants have violated the criminal
23     racketeering or RICO statute as alleged in the indictment.
24                 Your job, if you're selected for jury service in
25     this case, will be to decide the case based on the evidence
     Case 1:16-cr-10343-ADB Document 880 Filed 07/24/19 Page 34 of 48
                                                                        34




 1     admitted in the case and the law as I give it to you. The
 2     purpose of this jury selection is to find a jury that can do
 3     that. It is a fundamental principle of our justice system
 4     that the defendants are presumed to be innocent, and our
 5     purpose today is to select a jury that comes to this trial
 6     without any bias as to either side and who will decide this
 7     case fairly based solely on the evidence presented during the
 8     course of the trial and the law as I explain it to you.
 9                 To try and attain this fair jury we have a
10     selection process that we're going to begin today. Today you
11     will fill out a written questionnaire that will be passed out
12     to you as soon as I finish up here. There will then likely
13     be followup questions in person next week. This process is
14     not meant to be intrusive. Its important purpose is to
15     ensure that the parties have a fair and impartial jury to
16     hear this case.
17                 Your answers to both the written questionnaire
18     today and my followup questions next week must be under oath.
19     In other words, you have to swear that the answers that you
20     give today or in person are truthful. It's very important
21     that you give truthful responses. So I'm going to ask Karen
22     to please swear you in, and we'll begin the jury selection
23     process.
24                 THE CLERK: Can you all please stand and raise your
25     right hand.
     Case 1:16-cr-10343-ADB Document 880 Filed 07/24/19 Page 35 of 48
                                                                        35




 1                 (JURY PANEL duly sworn by the Deputy Clerk.)
 2                 THE CLERK: Thank you. You may be seated.
 3                 THE COURT: What I'm going to do first is I'm going
 4     to ask each of the lawyers to identify him or herself, the
 5     firm that they work for, and to tell you who they represent.
 6     Once they have done that, I'm going to ask if any of you know
 7     any of the lawyers or have been represented by them or by
 8     their law firms.
 9                 All right. Do you want to start? We had another
10     group this morning. They complained they couldn't hear in
11     the back of the room unless they were speaking in the
12     microphone. That's why they're coming up here.
13                 MR. WYSHAK: Good afternoon. My name is Fred
14     Wyshak. I'm an Assistant U.S. Attorney representing the
15     government in this case.
16                 MR. LAZARUS: Good afternoon again. My name is
17     David Lazarus. I'm also an Assistant United States Attorney
18     representing the United States in this case.
19                 MR. YEAGER: Good afternoon. My name is Nat
20     Yeager. I'm an Assistant United States Attorney.
21                 THE COURT: All these microphones. I feel like I'm
22     in the White House.
23                 MS. WILKINSON: I'm glad you're not. Good
24     afternoon. I'm Beth Wilkinson, and I represent Dr. Kapoor.
25     And I'm at my own firm called Wilkinson Walsh and Eskovitz.
     Case 1:16-cr-10343-ADB Document 880 Filed 07/24/19 Page 36 of 48
                                                                        36




 1                 MR. STOJILKOVIC: Good afternoon. My name again is
 2     Kosta Stojilkovic, and I'm at the same firm of Wilkinson
 3     Walsh Eskovitz representing Dr. Kapoor.
 4                 MR. KATZ: Good afternoon. I'm Aaron Katz also
 5     representing Dr. Kapoor. I'm with the law firm of Ropes &
 6     Gray.
 7                 MR. TYRRELL: Good afternoon again. My name is
 8     Steven Tyrrell. I'm a partner at the law firm of Weil,
 9     Gotshal & Manges. And I'll be joined in representing
10     Mr. Simon by my partner at the law firm Patrick O'Toole.
11                 MS. MINER: Good afternoon. My name is Tracy
12     Miner. I work at the law firm of Demeo LLP. And my
13     associate Megan Siddall may be here from time to time during
14     the trial as well.
15                 MS. GLIGA: Good afternoon. My name is Alexandra
16     Gliga and together with Michael Kendall from White & Case
17     case we represent Joseph Rowan.
18                 MR. HORSTMANN: Good afternoon. My name is Pete
19     Horstmann. I represent Sunrise Lee. And I may be joined
20     from time to time by Anthony Manieri who is also an attorney.
21                 THE COURT: Okay. Now, could you please raise your
22     hand if you think that you know any of these lawyers, anyone
23     from the U.S. Attorney's Office, or you've worked with the
24     U.S. Attorney's Office or anyone been represented or know
25     anyone at their law firms. Okay. One, two, three, four.
     Case 1:16-cr-10343-ADB Document 880 Filed 07/24/19 Page 37 of 48
                                                                        37




 1     Okay. The four of you, I want you to remember that you
 2     raised your hands. When this is over as the others start
 3     filling out the questionnaires, I'll talk to you up here in a
 4     minute.
 5                 Is your hand still raised? Different question or
 6     same question?
 7                 THE JUROR: Same question.
 8                 THE COURT: I should say put your hands down. Just
 9     remember that you raised them. Once we've all talked to
10     those four parties that raised their hands, you will fill
11     out -- we're going to leave you, and you will fill out
12     questionnaires. A few words about the questionnaires. The
13     first two pages are instructions about how to fill out the
14     questionnaire. Please read the instructions.
15                 Here's a summary of the instructions for you. You
16     need to fill out the form without consulting anyone. If you
17     don't know the answer to a question, don't understand it or
18     are for some reason uncomfortable answering the question, you
19     should note that on the form. You need to write legibly and
20     only on the front page -- only on the front side of each
21     page.
22                 There's a blank page at the end in case you don't
23     have enough room for one of the questions on the form. If
24     you go over to that back page, that blank back page, make
25     sure you put the question number you're responding to so we
     Case 1:16-cr-10343-ADB Document 880 Filed 07/24/19 Page 38 of 48
                                                                        38




 1     can see which question it is that you followed on that extra
 2     page. Once you've answered all the questions, you'll see
 3     there's a place for you to sign and date the form. That's a
 4     certification that you answered the questions honestly and to
 5     the best of your ability.
 6                 Some of the questions have to do with your ability
 7     to serve on a jury for a case this long and whether it would
 8     be a hardship. We understand that jury service can be an
 9     inconvenience. A hardship is something well beyond an
10     inconvenience.
11                 Once you finish the form, you'll give it back to
12     Jim or one of his people. They have or will give you
13     instructions about whether to call in to see when you need to
14     come back to the courthouse. They're here to help you. So
15     if you have any questions when you're filling out the form,
16     just ask them. I'm sure they'll be able to help you out. We
17     will see most of you next week.
18                 Those of you who are selected for this jury, will
19     soon figure out that every time I speak to you, the parties
20     get a chance to tell me what I have said wrong or misspoken
21     or otherwise screwed up. So anything?
22                 MR. LAZARUS: No, Your Honor.
23                 THE COURT: Okay. Those four that raised their
24     hand, come on up. The rest of you, the questionnaires are
25     going to be passed out. I want to thank you all for coming,
     Case 1:16-cr-10343-ADB Document 880 Filed 07/24/19 Page 39 of 48
                                                                        39




 1     and we'll see you again next week.
 2                 MR. LAZARUS: Your Honor, I did notice that the
 3     individual we discussed before did not stand or take the
 4     oath.
 5                 THE COURT: I noticed the exact same thing.
 6                 MR. LAZARUS: Because of that, we would move for
 7     cause.
 8                 THE COURT: Will you figure out his number and let
 9     him go?
10                 THE CLERK: Yes.
11                 THE COURT: Come on up. Do you have your juror
12     number handy, that piece of paper. Let's see. This is
13     101840803. Okay. You raised your hand because you know
14     someone or have been represented.
15                 THE JUROR: My girlfriend four years ago I think
16     worked at Ropes & Gray.
17                 THE COURT: Your girlfriend works for Ropes & Gray,
18     four years ago worked for Ropes & Gray or your girlfriend of
19     four years ago?
20                 THE JUROR: No. Currently my girlfriend. I think
21     she worked at Ropes & Gray. I can't remember exactly. She
22     worked at two law firms in Boston.
23                 THE COURT: Does she still work for Ropes & Gray?
24                 THE JUROR: No.
25                 THE COURT: Does she still work at a law firm?
     Case 1:16-cr-10343-ADB Document 880 Filed 07/24/19 Page 40 of 48
                                                                        40




 1                 THE JUROR: No.
 2                 THE COURT: What does she do now?
 3                 THE JUROR: She works at a private school in New
 4     Hampshire.
 5                 THE COURT: What is she doing?
 6                 THE JUROR: Admissions.
 7                 THE COURT: Based on your conversations with her,
 8     do you have any strong feelings about Ropes & Gray one way or
 9     the other?
10                 THE JUROR: No.
11                 THE COURT: If you're selected as a juror in this
12     case, could you refrain from talking to her about Ropes &
13     Gray?
14                 THE JUROR: Yes.
15                 THE COURT: You can step back. He's fine.
16                 Can I copy down your number? 101833346. You
17     raised your hand because you know any these lawyers or their
18     law firms?
19                 THE JUROR: Well, "know" is probably too strong a
20     word, but I'm familiar with two of the attorneys. I don't
21     even know if we've ever met. Attorney Miner and also
22     Attorney Kendall. And so I don't even know if we've ever met
23     in person, but I know that I have emailed with both of them
24     in my professional capacity.
25                 THE COURT: What is your profession?
     Case 1:16-cr-10343-ADB Document 880 Filed 07/24/19 Page 41 of 48
                                                                        41




 1                 THE JUROR: I am a law professor at Boston College.
 2                 THE COURT: What do you teach out of curiosity?
 3                 THE JUROR: In the criminal law field.
 4                 THE COURT: As long as I have you standing here,
 5     let me just ask you, is there anything about -- you're
 6     obviously familiar with parts of this process.
 7                 THE JUROR: Yes.
 8                 THE COURT: Do you have any reservations about
 9     sitting as a fair and impartial juror in this case?
10                 THE JUROR: No.
11                 THE COURT: Is there anything about your dealings
12     with Ms. Miner and Mr. Kendall that leaves you predisposed to
13     accept their credibility without analysis or reject their
14     credibility without analysis?
15                 THE JUROR: No.
16                 THE COURT: Thanks very much. You can step back as
17     well. She's okay. Next.
18                 Can I copy down your juror number? So this is
19     101832206. And you raised your hand as knowing one of these
20     lawyers or their law firms.
21                 THE JUROR: A friend from elementary school is a
22     partner at Ropes & Gray.
23                 THE COURT: That means they were your friend in
24     elementary school or still are your friend?
25                 THE JUROR: Still is.
     Case 1:16-cr-10343-ADB Document 880 Filed 07/24/19 Page 42 of 48
                                                                        42




 1                 THE COURT: An old friend of yours is --
 2                 THE JUROR: We don't like to characterize ourselves
 3     as old.
 4                 THE COURT: A longstanding friend.
 5                 THE JUROR: Longstanding friend, right.
 6                 THE COURT: That is why everybody likes to talk to
 7     me after I talk. I have all these corrections that need to
 8     be made by my inartfully phrasing things. How close a
 9     friend? I know longstanding but how close?
10                 THE JUROR: I don't know. Maybe, our families, we
11     grew up together. We've played together.
12                 THE COURT: How often do you see each other now?
13                 THE JUROR: Now not that often. Only if something
14     is a major family event like if somebody in the family is
15     being honored.
16                 THE COURT: And how often do you speak?
17                 THE JUROR: Rarely.
18                 THE COURT: What's the partner's name?
19                 THE JUROR: Larry Rowe.
20                 THE COURT: Is there anything about your
21     relationship with him that would make you give more
22     credibility to something that came out of the mouth of a
23     Ropes & Gray lawyer than it would out of any other defense
24     lawyer or government lawyer?
25                 THE JUROR: I don't think so, no.
     Case 1:16-cr-10343-ADB Document 880 Filed 07/24/19 Page 43 of 48
                                                                        43




 1                 THE COURT: Okay. You can step back.
 2                 MR. WYSHAK: Fine.
 3                 MR. KATZ: Fine.
 4                 THE COURT: Here's this.
 5                 This morning four people raised their hand and they
 6     turned into 11. Four people raised their hand here and
 7     stopped right at four.
 8                 THE JUROR: That's pretty good.
 9                 THE COURT: 104846957. And you raised your hand
10     because you know one of these people or their law firms?
11                 THE JUROR: I do not. I know the firms. I work at
12     an investment fund. We do hire these firms to represent us
13     as creditors. I've also dealt with them also on the other
14     side as debtors but nothing in the criminal capacity.
15                 THE COURT: Is there anything about your
16     relationship with any of the law firms here that would make
17     you give more credence to something that came out of one of
18     these people's mouths or that would make you more skeptical
19     about something because of your interactions with the firms?
20                 THE JUROR: No, it would not.
21                 THE COURT: Do you want to know which firms he's
22     referring to?
23                 MR. TYRRELL: Yes.
24                 THE JUROR: Ropes & Gray, we have a retainer to
25     review credit agreements and bond indenture. And White &
     Case 1:16-cr-10343-ADB Document 880 Filed 07/24/19 Page 44 of 48
                                                                        44




 1     Case, I spoke to them yesterday about a potential
 2     representation in a creditor matter is really what that
 3     relates to.
 4                 THE COURT: When you had these conversations with
 5     these law firms, are you the one that has the conversations?
 6                 THE JUROR: Yes.
 7                 THE COURT: Are you retaining White & Case for that
 8     matter?
 9                 THE JUROR: No. We're leaning towards another one.
10     Anyway.
11                 THE COURT: Is Ropes & Gray currently representing
12     you on something?
13                 THE JUROR: Personally in my particular area of
14     coverage, no. But at Eaton Vance where I work, they are
15     constantly involved in various matters. We have them on
16     retainer for deals that they come to review from a legal
17     standpoint, having outside counsel review deals.
18                 THE COURT: You can step back.
19                 MR. WYSHAK: I think we have to challenge him.
20                 THE COURT: I think that's fair. He's gone.
21                 So you'll get his number.
22                 THE CLERK: Yes.
23                 THE COURT: While we're still here on the record,
24     who is taking responsibility for the witness list?
25                 MR. YEAGER: Do you want to combine those? I'm
     Case 1:16-cr-10343-ADB Document 880 Filed 07/24/19 Page 45 of 48
                                                                        45




 1     happy to do that.
 2                 THE COURT: It would be nice to have a combined
 3     one. We'll make people give them back after we talk to them.
 4     We don't need 300 of them. If you can put together a list
 5     we'd be happy to copy it. But it would be great if somebody
 6     else would put together the list.
 7                 MR. YEAGER: We're happy to put it together.
 8                 THE COURT: What about the voir dire questions?
 9                 MS. WILKINSON: Maybe we should review and meet and
10     confer.
11                 THE COURT: Do you want to come up to the courtroom
12     this afternoon? Is that the most efficient way to do it?
13                 MS. MINER: We haven't had a chance to review it.
14                 THE COURT: Do you want to come back at 4? Do you
15     want to do it by email?
16                 MS. WILKINSON: I think email if we could.
17                 MR. WYSHAK: That's fine. They looked good to me.
18     They're pretty rote.
19                 MS. WILKINSON: If Mr. Wyshak asserts that, I can't
20     see how we could have any objections.
21                 THE COURT: To be fair to Mr. Wyshak, many of them
22     come from Facteau and Fabian. So they have been vetted by
23     both sides of the world. And you are going to give Karen 50
24     names for Tuesday by 2:00 tomorrow?
25                 Just include them if there's a dispute as well.
     Case 1:16-cr-10343-ADB Document 880 Filed 07/24/19 Page 46 of 48
                                                                        46




 1     Don't feel like you need to pick 50 clean names. Just pick
 2     the first 50 that you haven't agreed can be struck, and then
 3     we'll sort it out as we go.
 4                 MR. WYSHAK: You want the names that we've agreed
 5     should go for cause or have made the cut?
 6                 THE COURT: How about both? At some point I want
 7     the ones for cause because I want to check them against my
 8     list and see if I agree with you. I assume I will because
 9     this is both sides of the coin. If you guys can agree they
10     should be struck, they probably should be. At some point
11     I'll go over that list. If I disagree with you I will bring
12     that person in the next day. What's really important for me
13     right now is she get 50 names by mid day tomorrow to bring in
14     Tuesday.
15                 MR. LAZARUS: That's the first 50 names, Your
16     Honor, that we don't all agree should be struck going down
17     the list?
18                 THE COURT: Yes. Anything else for today?
19                 MS. WILKINSON: No.
20                 THE COURT: I'll be around all afternoon. So if
21     anything comes up.
22                 MS. WILKINSON: We'll go straight back and look.
23     Should we just email Karen if we think we need to come over?
24                 THE COURT: I'm hoping to work from home tomorrow,
25     but I can come in. I'm around at least in the morning. The
     Case 1:16-cr-10343-ADB Document 880 Filed 07/24/19 Page 47 of 48
                                                                        47




 1     afternoon is a little more challenging for me.
 2                 MS. WILKINSON: I don't think we will have anything
 3     that we can't work out.
 4                 THE COURT: Tuesday morning we're going to get a
 5     second courtroom, but we'll all meet in my courtroom like
 6     around 9 or 9:15.
 7                 MS. WILKINSON: Your Honor, Mr. Kendall is not
 8     here, but he did want to talk about time limits.
 9                 THE COURT: He's concerned about time limits with
10     this criminal case?
11                 MS. WILKINSON: I don't know exactly why.
12                 MS. MINER: I think it's the opposite. I think he
13     wants time limits.
14                 MS. WILKINSON: Yes. He wants time limits.
15                 THE COURT: He wants time limits. That could come
16     back and bite him. I'm not inclined to impose time limits
17     unless I feel it's out of hand. This is a criminal case.
18     They have the burden. You have significant rights at issue.
19     So I am inclined to give everybody as much time as they need
20     unless we have an issue.
21                 MS. WILKINSON: Thank you, Your Honor.
22                 THE COURT: I'm always happy to talk.
23                 (Court recessed at 1:58 p.m.)
24

25
     Case 1:16-cr-10343-ADB Document 880 Filed 07/24/19 Page 48 of 48
                                                                        48




 1                           - - - - - - - - - - - -
 2                                  CERTIFICATION
 3

 4                 I certify that the foregoing is a correct
 5     transcript of the record of proceedings in the above-entitled
 6     matter to the best of my skill and ability.
 7

 8

 9

10     /s/ Joan M. Daly                          January 20, 2019
11

12     ______________________                    ____________________
13     Joan M. Daly, RMR, CRR                    Date
       Official Court Reporter
14

15

16

17

18

19

20

21

22

23

24

25
